TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00186-CV


In re Carl Dooley





ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


In this mandamus petition, Carl Dooley complains of the 403rd District Court's
failure to act on his motion to correct an error in the judgment of conviction in Travis County cause
number 3010341.  The Court has today, in cause number 03-02-00553-CR, issued a substitute
judgment affirming Dooley's conviction in cause number 3010341, but modifying the judgment of
conviction to correct the error of which he complains.  Because Dooley has otherwise received the
relief he seeks by this petition, the petition for writ of mandamus is denied.  See Tex. R. App. P.
52.8(a).


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   May 6, 2004